Citation Nr: 1002628	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1977 to 
October 1981.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an October 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Albuquerque, New Mexico, which reopened and 
denied the Veteran's claim for service connection for 
schizophrenia.  Regardless of any determination reached by 
the RO, the Board must find that new and material evidence 
has been received in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Therefore, the issue has been 
characterized as noted on the title page.

In September 2007, the Board remanded the Veteran's claim for 
further development, specifically to obtain Social Security 
Administration ("SSA") records.  In June 2009, the VA 
Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  

In September 2009, the Board referred the case to the 
Veterans Health Administration ("VHA") for a medical 
opinion concerning the Veteran's claim.  In October 2009, the 
opinion was received and associated with the claims folder; 
the Veteran was subsequently furnished a copy of the opinion 
and was advised that he had 60 days to submit relevant 
evidence or argument in response.  See 38 C.F.R. §§ 20.901, 
20.903 (2009).  In late October 2009, the Veteran, through 
his service representative, submitted a further statement in 
support of claim.


FINDINGS OF FACT

1.  By an unappealed RO decision dated July 1995, the 
Veteran's claim for service connection for schizophrenia was 
denied because the evidence of record showed no evidence that 
a psychiatric disorder either developed or was aggravated 
during military service.   

2.  Evidence received since the July 1995 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim.

3.  The greater weight of probative evidence establishes that 
the Veteran's current schizophrenia did not have its onset in 
service, nor is it otherwise is causally related to a 
disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The July 1995 RO decision denying the Veteran's claim for 
service connection for schizophrenia is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for schizophrenia has 
been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's current schizophrenia was neither incurred 
in, nor aggravated by active duty service.  38 U.S.C.A. §§ 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated July 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

Additionally, with respect to the requirements of Kent, the 
Board recognizes that the notice letter advised the Veteran 
that his claim had been previously denied in 1985, but did 
not mention a July 1995 rating decision that denied reopening 
that claim.  However, as the letter did advise the Veteran 
that his claim had been previously denied, informed him of 
the basis of the original denial on the merits, and notified 
him of the criteria pertaining to what constitutes new and 
material evidence, the Board finds that any error in failing 
to mention the July 1995 rating decision was harmless.  
Furthermore, as the issue of whether new and material 
evidence has been received has been resolved in the Veteran's 
favor, any deficiency in notice required by Kent is harmless 
error.  For these reasons, the Board finds no prejudice in 
proceeding with adjudication of the appeal.

The Board also notes that the Veteran was given appropriate 
notice according to Dingess in a November 2007 letter.  This 
letter advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim.  As the issue on appeal was 
subsequently readjudicated by the agency of original 
jurisdiction in a Supplemental Statement of the Case 
("SOC"), any error as to the timeliness of that notice was 
harmless.

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA and 
private treatment records, Social Security Administration 
("SSA") records, VA/QTC psychiatric evaluation examination 
reports dated August 1990 and August 2004, and an expert 
medical opinion report dated September 2009.  Additionally, 
the claims folder contains the Veteran's statements in 
support of his claim.  The Veteran has not referenced any 
other outstanding available treatment records that he wanted 
VA to obtain or that he felt were relevant to his claim.  

As noted above, the Veteran was most recently afforded a VA 
examination in August 2004.  The duty to assist does not 
include a remand for a new examination solely due to the 
passage of time.  See VAOPGCPREC 11-95.  During the 
examination, the examiner noted that she had reviewed the 
complete claims folder, including the Veteran's service and 
post-service treatment records, performed a comprehensive 
mental status evaluation, and elicited from the Veteran his 
history of mental disorders.  In addition, in his September 
2009 opinion, the medical expert also noted that he had 
reviewed the complete claims folder, including all medical 
treatment records, correspondence and personal statements 
from the Veteran.  Contrary to the representative's argument, 
the Board finds that both examiners provided complete 
rationales for their opinions that the Veteran's current 
acquired psychiatric disorder neither began in service or 
within a year of service, or is otherwise related to service.  
For these reasons, the Board concludes that the medical 
evaluation reports in this case are adequate upon which to 
base a decision.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for psychoses, such as 
schizophrenia, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation and are not, therefore, eligible 
for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 
(2009); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically 
holding that "38 C.F.R. § 3.303(c), as it pertains to 
personality disorder, is a valid exercise of the authority 
granted to the Secretary of Veterans Affairs."  See also Beno 
v. Principi, 3 Vet. App. 439, 441 (1992).

III. New and Material Evidence

An unappealed rating decision dated December 1985 denied the 
Veteran's claim for service connection for schizophrenia.  In 
that decision, it was determined, based on a review the 
Veteran's service treatment records, that there was no 
medical evidence showing that he had either been diagnosed 
with, or treated for schizophrenia in service.  It was also 
determined that there was no competent evidence that he had 
been diagnosed with schizophrenia to a compensable degree 
within one year of separation from service.  

Following the issuance of the December 1985 rating decision 
and subsequent January 1986 letter of notification to the 
Veteran, the evidence shows that a timely Notice of 
Disagreement ("NOD") was not received within one year of 
the rating decision.  As such, the Veteran's claim was not 
perfected for appeal.  The December 1985 rating decision is 
therefore final.  See 38 U.S.C.A. § 7104.  Accordingly, that 
decision is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 
C.F.R. § 3.156.  

The Veteran subsequent filed to reopen that claim in October 
1994.  Thereafter, in a July 1995 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for schizophrenia.  The RO explained that the 
evidence continued to show current treatment for the 
disability, but still failed to show that it was present in 
service, or that it manifested to a compensable degree within 
one year of separation.  As the Veteran did not express 
disagreement within one year of receiving notice, the July 
1995 rating decision also became final.  See 38 U.S.C.A. § 
7104.  Accordingly, that decision is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In July 2004, the Veteran again applied to have his 
previously denied claim reopened.  At that time, he submitted 
treatment records that neither existed, nor were previously 
considered at the time of the 1995 rating decision. 

The new evidence received since the July 1995 rating decision 
consists of updated VA outpatient treatment records, 
including an opinion from a VA clinical psychologist, a VA 
mental health examination dated August 2004, SSA records, a 
Veterans Health Administration ("VHA") medical opinion 
dated September 2009 and new statements in the form of 
letters and briefs from and on behalf of the Veteran.  Given 
the substantial evidence associated with the file that 
directly relates to the issue of whether the Veteran's 
claimed disorder was incurred in, or aggravated by active 
military service, the Board concludes that it satisfies the 
low threshold requirement for new and material evidence.  As 
such, the Veteran's claim is reopened.

The Board will now proceed to review the claim on the merits.  
As noted above, because the Veteran received appropriate VCAA 
notice as to the underlying claim, there is no prejudice in 
proceeding to consider his claim on the merits.  

IV.  Factual analysis

The Veteran contends that his current schizophrenia first 
manifested while he was on active duty.  In addition, he 
claims that it is the result of a head injury sustained in 
1981 when a live training grenade exploded near or under his 
body after he jumped on it in an attempt to protect his 
fellow troops.  He claims that, since that time, he has 
experienced various symptoms, including intermittent auditory 
hallucinations in the form of voices telling him to commit 
suicide.  See Informal Hearing Presentation ("IHP"), July 
2009; VAMC treatment records, April 1995.  

The claims folder contains numerous medical treatment 
records; only the most pertinent will be discussed in this 
decision.  

As an initial matter, the Board notes that the Veteran's 
February 1977 service enlistment examination report revealed 
normal psychiatric findings.  Similarly, on the accompanying 
medical history report, the Veteran indicated that he was not 
then experiencing, and had never experienced, any mental 
disorders, including depression, frequent trouble sleeping, 
nervous trouble or periods of unconsciousness.  A review of 
his service treatment notes shows that, in March 1977, during 
a second examination, no significant mental disorders were 
demonstrated.  However, in March 1979, the Veteran was 
referred to an outpatient clinic for behavioral problems.  
During an April 1979 mental assessment, he stated that he was 
aware of his immature behavior and had simply been acting out 
because he was angry that his commander did not seem to care 
about him as an individual.  He was diagnosed as having 
trouble adjusting to adult life and was psychiatrically 
cleared to return to duty.  In April 1980, he was enrolled in 
the Army Drug Alcohol Prevention Control Program after being 
suspected of alcohol and drug use the prior month.  At that 
time, a hospital emergency room visit confirmed him to be 
under the influence of heroin.  The claims folder reveals 
that, in June 1980, while continuing drug rehabilitation, he 
underwent a psychiatric evaluation after exhibiting strange 
behavior, and was diagnosed with a schizoid personality 
disorder.  Shortly thereafter, he was discharged from the 
program and deemed a rehabilitation failure.  The Veteran 
enrolled in the program again in May 1981, but was again 
deemed to have failed.

The Veteran's service treatment records also show that he 
sustained a number of in-service injuries following his 
consumption of alcohol, including injuries to his right leg 
in August 1980 while riding a motorcycle, and a July 1981 
right ankle injury sustained while jumping over a handrail 
after drinking two beers and two shots of whiskey.  The 
claims folder shows that he was also treated for several 
other, non-alcohol-related conditions, including a muscle 
strain and an inguinal hernia.  While these records show that 
the Veteran was treated for several various medical 
conditions in service, there is no record of his ever having 
been involved in and/or injured following an in-service 
grenade explosion. 

In August 1981, after again being deemed drug-dependent and a 
rehabilitation failure, the Veteran was discharged from 
service.  His September 1981 separation medical examination 
report indicated normal psychiatric findings.  The Veteran 
also indicated on his medical history report that he had no 
history of mental disorders in service.

The claims folder shows that, following separation from 
service, the Veteran neither sought treatment for, nor was 
diagnosed with any mental health disorders within the one-
year presumptive service connection period.  

In November 1983, the Veteran was admitted to the VAMC in 
Cheyenne, Wyoming, and spent 36 days in an alcohol 
detoxification program.  He admitted that he had had a 
problems with alcohol since 1977 and drank a quart of hard 
liquor and a 12-pack of beer per day; he was diagnosed with 
alcohol dependence.  In March 1984, he was admitted to the 
VAMC in Sheridan, Wyoming for alcohol and drug abuse.  In 
April 1984, he underwent his first post-service psychiatric 
evaluation, at which time, he complained of experiencing 
suicidal thoughts and said that he had attempted suicide at 
least four times in the past.  He told the examiner that he 
had been depressed for many years and was especially 
frustrated in the army because he could not achieve the rank 
he felt he deserved.  The examiner concluded that his 
depression appeared to be "characterological" and probably 
would not respond to antidepressant medication.  She further 
noted that he did not appear to suffer from bipolar disorder 
and that his condition might improve after spending two 
months in a sobriety program.  

In June 1984, he was transferred to the VA hospital 
psychiatric unit, where he underwent another psychiatric 
evaluation.  During the assessment, he reported that he had 
checked into the hospital "to get rid of the damn voices."  
He said that he spent a great deal of time dwelling on an 
incident in service, in which his former drill sergeant had 
thrown a grenade at his group and he leapt on top of it to 
save the lives of his fellow soldiers.  He claimed that the 
drill sergeant then "jumped all over him" for his action, 
which could have possibly gotten the sergeant in trouble.  He 
said that this incident came as a terrible shock to his early 
adolescent belief that the world was a fair place.  He also 
reported a later incident, in which he claimed that an MP 
promised to take care of his automobile before he was sent 
for overseas duty, and it was subsequently stolen.  He 
reported another incident where he allegedly saved the lives 
of several people in a tent, but was given no recognition for 
doing so.  He also said that he attempted suicide several 
times while in service.  During a mental status examination, 
the examiner noted that there were no distortions in his 
thinking, and that, regardless of how one viewed his 
"voices," the Veteran never expressed any clear delusional 
beliefs about them being other than something within himself.  
The examiner diagnosed the Veteran with dysthymic disorder 
with initial suicidal potential, apparently significantly 
improved, and alcohol dependence.   

In April 1985, the Veteran was again admitted to the Sheridan 
VAMC with complaints that he was continuing to hear voices 
telling him to kill himself.  He recounted that he had 
already made several suicide attempts, including sitting on a 
railroad track in front of a train and stabbing himself in 
the abdomen.  During the mental status examination, he 
reported that he now experienced voices delusionally as 
coming from outside of himself.  He also again reported that 
he had experienced a great deal of injustice during service, 
including being derided by his sergeant, who did not care 
that he had risked his life to save his fellow servicemen.  
He was diagnosed with schizophrenic disorder, chronic 
undifferentiated type.  His previously-diagnosed dysthymic 
disorder with suicidal behavior was noted to be in fairly 
good remission.

In July 1988, the Veteran was transferred from the Denver, 
VAMC, where he had been hospitalized for several days after 
threatening suicide and complaining of voices, to the VAMC in 
Fort Lyon, Colorado.  At that time, he claimed that he had 
been treated for a serious nervous condition in 1978 during 
service.  During the evaluation, he reported a history of 
"command hallucinations" telling him to die.  He denied 
experiencing hallucinations at that time, but said the voice 
was that of his former commander.  He was diagnosed with 
alcohol and drug abuse, chronic, undifferentiated type 
schizophrenia, and borderline personality disorder.

In August 1990, the Veteran underwent a VA psychiatric 
evaluation pursuant to his claim for service connection.  In 
discussing his family history, he told the examiner that he 
had been raised by his mother, who was also mentally ill.  He 
again stated that he had been experiencing problems with 
alcohol since 1977, but, at the same time, denied that he 
ever had a drinking problem in service.  He then said that he 
had suffered an ankle injury in service and that his real 
drinking problems began after that injury.  He also stated 
that he had been hospitalized for alcohol and psychiatric 
problems on several occasions.  The examiner noted that, 
during those hospitalizations, the Veteran's depression 
seemed to respond well to antidepressant medication when he 
was not under the influence of alcohol.  He diagnosed the 
Veteran with undifferentiated type, chronic schizophrenia, 
with acute exacerbation, continuous alcohol dependence, 
cannabis abuse and personality disorder by history.  Although 
the examiner did not provide a specific opinion as to whether 
the Veteran's schizophrenia was related to his military 
service, he specifically stated that his diagnosis of 
schizophrenic was not established until at least 1.5 to 2 
years after he left the military.

The claims folder reveals that the Veteran was hospitalized 
several more times over the next few years for continuing 
complaints of suicidal ideation, alcohol abuse and auditory 
hallucinations.  See VAMC treatment records June 1991, June 
1992, June 1993 and January 1994.  For example, in June 1991, 
his Axis I diagnosis included "schizophrenia, probable," 
and Axis II included borderline personality disorder.  During 
a June 1993 psychiatric evaluation, despite his previous 
statements concerning a history of multiple suicide attempts, 
the Veteran stated that he had never made a serious suicide 
attempt.  In addition, although he had previously said that 
his mother was mentally ill, he now denied any family history 
of mental illness.  He was diagnosed with episodic alcohol 
dependence and schizotypal personality disorder.  

During a January 1994 evaluation, he reported having jumped 
on a live grenade in service, and having sustained injuries 
to both legs and hands.  It was noted that he was reluctant 
to admit that he had schizophrenia, but did point to this 
incident as causing him to develop PTSD.  The examiner 
concluded that his presentation was consistent with 
schizophrenia and a history of alcohol and polysubstance 
abuse.  The examiner noted that he may also have PTSD.

In the report of an October 1994 hospitalization, it was 
noted that he described being in close proximity to a grenade 
explosion in service.  It was also noted that, during this 
time, he experienced auditory hallucinations of his sergeant 
telling him to kill himself, and that he began to use alcohol 
to medicate the hallucinations.  He was given a diagnosis of 
PTSD, which was related to his reported history of a 
stressful event.  A subsequent December 1994 hospitalization 
contained similar clinical findings, but it was noted that it 
was unclear whether the reported in-service stressor at that 
time was an assault or an accident.

More recent records reflect that, in May 2004, while 
hospitalized at the VAMC for severe injuries to the spine 
following an accidental fall from a roof, the Veteran was 
evaluated by VA psychologist, B.H.  He observed that the 
Veteran's in-service examination findings suggested 
personality disorder, schizoid type, but noted that such a 
profile was also consistent with an Axis I diagnosis on the 
"schizophrenia spectrum."  Accordingly, he opined that, 
given the Veteran's long-standing post-service history of 
schizophrenia spectrum disorders and current symptoms, it was 
more likely than not that he was already experiencing "at 
least prodromal schizophrenia-type symptoms in service."  He 
said that the Veteran's history and symptom profile also 
suggested that his current disorder was more likely a 
function of schizophrenia-type disorder rather than a 
psychosis secondary to traumatic brain injury.  Finally, he 
opined that, although the Veteran had a history of alcohol 
dependence/abuse, it appeared more likely than not that this 
was a function of his effort to self-medicate, and was not 
independently responsible for his schizophrenia spectrum 
symptoms per se.   

In August 2004, the Veteran was afforded a second VA mental 
health evaluation, at which time, he again reported that he 
first began to hear voices in service.  However, the VA 
examiner noted that the first actual treatment report in 
which the Veteran endorsed auditory hallucinations was dated 
1985, several years after active duty service.  She further 
noted that the results of an April 1980 Minnesota Multiphasic 
Personality Inventory ("MMPI") mental health test were 
consistent with his having a schizoid personality disorder 
(as opposed to actual schizophrenia).  An August 2004 brain 
MRI report indicated no abnormal enhancing lesions, but 
revealed subtle manifestations of deep white matter disease 
supratentorial, and global volume loss.  After noting that 
she had carefully reviewed the Veteran's military service 
treatment records, as well as his post-service VA and private 
treatment records, the examiner opined that, given that there 
was no evidence in the Veteran's service treatment records 
that he met the criteria for schizophrenia during service, 
and had not been diagnosed with this disorder in service, 
despite close observation and psychological testing while in 
an inpatient rehabilitation program, it was unlikely that 
schizophrenia was present during active duty service.  She 
also stated that, given the Veteran's chronic, heavy alcohol 
dependence and past history of cocaine and heroin use, in 
addition to his self-reported history of head injury with 
loss of consciousness, the current diagnosis of schizophrenia 
was not entirely clear.  Instead, she concluded that his 
disorder was possibly related to his chronic substance use 
and represented an organic, psychotic and/or mood disorder 
rather than actual schizophrenia.  The examiner diagnosed the 
Veteran with a mood disorder and psychotic disorder secondary 
to chronic heavy alcohol use with stimulant use and head 
injury.  She ruled out recurrent major depression with 
psychosis, as well as schizoaffective disorder.  

In September 2009, following certification of the Veteran's 
appeal to the Board, and after reviewing the complete 
evidence of record, the Veteran's complete claims folder was 
sent to VHA for a medical review and opinion by a 
psychiatrist.  The medical specialist reported that he had 
reviewed the Veteran's complete claims folder, including his 
service enlistment and separation examination records, and 
service treatment records showing an in-service history of 
inpatient alcohol and drug rehabilitation.  Based on a 
thorough review of the evidence, the VHA physician opined 
that it is less likely than not that the Veteran's current 
acquired psychiatric disorder is related to his active duty 
service.  

He first noted that, in reviewing the Veteran's service 
treatment records, there was no medical evidence of any 
actual psychiatric problems, other than substance abuse and 
some vague references to his having a personality disorder.  
He said that he found it particularly noteworthy that there 
was nothing in the service treatment records that would 
indicate the presence of psychosis, especially considering 
that the Veteran had been carefully monitored during several 
stays in inpatient drug treatment; he stressed that, had 
there been a problem, it would most surely have been 
diagnosed at that time.

Regarding the issue of whether the Veteran currently has an 
acquired psychiatric disorder, the psychiatrist opined that 
he does currently have such a disorder, most likely 
schizophrenia.  However, he added that he could not opine on 
whether the Veteran has a personality disorder based solely 
on a review of the claims folder, as this type of diagnosis 
is typically made after a doctor has gotten to know the 
patient over the course of months or years.  Nonetheless, he 
noted that, based on his education and experience as a 
psychiatrist, neither a personality disorder, nor 
schizophrenia would be caused by an injury in service (such 
as the Veteran's claimed head injury after an alleged grenade 
explosion).  Rather, he noted that an injury to the brain 
might lead to a cognitive disorder, which could conceivable 
have some psychotic components, but certainly not 
schizophrenia, which he said is an independent diagnosis and 
is not associated with brain injury, per se.  The VA 
physician concluded that, although it was difficult to assess 
when the Veteran's psychosis actually began, he opined that a 
likely timeline would have been in the mid 1980's, but he 
noted that that was also after many years of alcohol and drug 
abuse, including both during and after service.  

In addition to the Veteran's service and post-service VA 
treatment records, the claims folder also contains SSA 
medical treatment reports.  The Veteran applied for Social 
Security Disability Insurance ("SSDI") in October 1987.  
During a psychiatric evaluation with Dr. Theron Sills in 
December 1987, he reported that he had been depressed and 
ruminating about suicide since he was six-years old.  He 
further said that he had experienced auditory hallucinations 
telling him to kill himself since childhood and thought that 
these voices were just a "phase" that he would eventually 
grow out of.  Dr. Sills noted that the Veteran had a constant 
belief that the "system" should take care of him.  He 
opined that the Veteran had a life-long history of poor 
adjustment with substance abuse and found no evidence that he 
was suffering from a schizophrenic condition, although, he 
noted that the Veteran was apparently psychotic when he was 
drinking.  The Veteran was eventually granted SSDI in 
September 1997 due to bipolar affective disorder, PTSD, 
status post cervical fracture and alcoholism, with an 
effective date of January 1997.  In the SSA decision, the 
Administrative Law Judge determined that the Veteran was 
clearly disabled due to his "emotional illness" apart from 
his limitations secondary to alcoholism.

V.  Legal analysis  

As noted, the Veteran is seeking service connection for an 
acquired psychiatric disorder, which was claimed as 
schizophrenia.  His primary contention is that his current 
schizophrenia is the result of a head injury sustained in 
1981 when a live training grenade exploded near or under his 
body after he jumped on it in an attempt to protect his 
fellow troops.  

At the outset of this discussion, the Board notes that the 
Veteran has been given various Axis I diagnoses in the years 
since his separation from service, including bipolar 
disorder, PTSD, and schizophrenia.  However, having reviewed 
the complete record, as will be discussed in more detail 
below, the Board finds the greater weight of competent and 
probative evidence suggests that his psychiatric disorder is 
most appropriately characterized as schizophrenia.  In 
addition to being the illness most commonly identified in 
private and VA treatment records since service, the September 
2009 VA psychiatrist reviewed the complete claims file, 
including all treatment records, and specifically concluded 
that the Veteran's history was consistent with one of 
psychosis, most likely schizophrenia.  Given that the VA 
psychiatrist's conclusions was based on a complete review of 
the Veteran's history, and appear consistent with the bulk of 
clinical findings documented since service, the Board finds 
that the Veteran's current psychiatric disability is most 
appropriately characterized solely as a form of 
schizophrenia, rather than as encompassing other disorders 
such as bipolar disorder or PTSD.  Therefore, the Board's 
discussion will focus on whether his current schizophrenia 
manifested in service or is otherwise related to service.
 
Having reviewed the complete record, however, the Board finds 
that the greater weight of probative evidence is against 
finding in favor of the Veteran's claim for service 
connection for schizophrenia.  In reaching this conclusion, 
the Board finds the most probative evidence to be the VHA 
medical opinion obtained in September 2009, in which the 
clinician provided a very thorough rationale for concluding 
that the Veteran's current acquired psychiatric disorder did 
not have its onset during service, and is not otherwise 
related to service.

As noted, that examiner reviewed the Veteran's complete 
claims folder, including his service enlistment and 
separation examination records, and service treatment records 
showing an in-service history of inpatient alcohol and drug 
rehabilitation.  He specifically found that there was no 
medical evidence of any actual psychiatric problems in 
service, other than substance abuse and what the psychiatrist 
described as vague references to his having a personality 
disorder.  As discussed, he found it particularly noteworthy 
that there was nothing in the service treatment records that 
would indicate the presence of psychosis, especially 
considering that the Veteran had been carefully monitored 
during several stays in inpatient drug treatment; the 
psychiatrist stressed that, had there been a problem, it 
would most surely have been diagnosed at that time.  The 
examiner considered the Veteran's report of a head injury, 
but explained that, in his experience, schizophrenia would 
not be caused by an injury such as the alleged grenade 
explosion.  Rather, he noted that an injury to the brain 
might lead to a cognitive disorder, which could conceivably 
have some psychotic components, but certainly not 
schizophrenia, which he said is an independent diagnosis and 
is not associated with brain injury, per se.  In essence, 
even assuming a head injury did occur in service, such injury 
would be unlikely to result in the Veteran's claimed 
disability.  The VA physician ultimately concluded that, 
although it was difficult to assess when the Veteran's 
psychosis actually began, he opined that a likely timeline 
would have been in the mid 1980's, after many years of 
alcohol and drug abuse, including both during and after 
service.  

In this regard, the Board has considered the argument of the 
Veteran's representative that, by placing the onset of the 
disability in the mid 1980's, the psychiatrist raised the 
possibility that the disability had its onset within one year 
of his separation from service.  However, the 
representative's placement of the onset of his disability is 
not only speculative, but both the September 2009 VA 
psychiatrist's findings, and the in-service and post-service 
treatment records on which the psychiatrist primarily relied 
in rendering his opinion, weigh against a finding that 
schizophrenia manifested during service or within one year of 
separation. 

In finding that schizophrenia did not manifest in service, 
the psychiatrist took note of that fact that the Veteran was 
diagnosed as having a schizoid personality type in service.  
However, the examiner found it significant that the Veteran 
was never diagnosed with schizophrenia or any other specific 
major mental disorder, despite being under close scrutiny and 
psychiatric evaluation while in inpatient drug and alcohol 
rehabilitation.  Moreover, a comprehensive psychiatric 
evaluation at service separation indicated no findings of any 
psychiatric or psychological disorders.  In April 1984, 
during his first post-service psychiatric evaluation, the 
VAMC examiner concluded that his symptoms of depression 
appeared to be "characterological" and probably would not 
respond to antidepressant medication.  She added that his 
condition might improve after spending two months in a 
sobriety program.  The first diagnosis of an acquired 
psychiatric disorder was not until April 1985, almost four 
years after service, when he was diagnosed with schizophrenic 
disorder, chronic undifferentiated type.  This diagnosis 
continued through August 1990, when the Veteran underwent his 
first VA compensation and pension mental health examination.  
However, although the examiner found that he had 
schizophrenia at the time of that examination, he also noted 
that the Veteran had a history of a personality disorder, 
based on his review of the service treatment records and the 
Veteran's own self-reported mental health history, and opined 
that his diagnosis of schizophrenia was not established until 
at least 1.5 to 2 years after separation from service.  See 
VA examination report, August 1990.  Furthermore, by stating 
that the schizophrenia had its onset after "years and years 
of polysubstance abuse," it is clear that the September 2009 
VA psychiatrist placed the onset of the disability more than 
one year after his separation from service in 1981.

Therefore, while the Board has considered the 
representative's argument that the September 2009 opinion 
suggests that the disability may have manifested within one 
year, the Board disagrees.  Furthermore, as to the more 
general implied assertion that the remainder of the evidence 
suggests that the disability manifested within one year, the 
Board also disagrees.  In essence, the Board concludes that 
both the specific findings of the September 2009, and the 
greater weight of the medical evidence discussed above, 
strongly point to a later onset.  

The Board has considered the Veteran's own lay assertions 
that he first began to experience auditory hallucinations in 
service after an alleged head injury sustained in a grenade 
explosion.  Certainly, the Veteran is competent to describe 
his injuries, such as his in-service head injury.  He was 
also competent during service to describe experiencing 
symptoms of various disorders, such as depression or 
hallucinations.  In fact, there is specific documentation in 
service indicating that he exhibited strange behavior, and 
such behavior led to the in-service diagnosis of schizoid 
personality disorder.  However, while the Veteran is 
competent to describe his symptoms, the Board finds that 
there is no evidence of record to show that he has the 
specialized medical education, training and experience 
necessary to render a competent medical opinion as to the 
nature of his underlying psychiatric disorder.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

As noted, the September 2009 VA examiner specifically took 
into account the notations in his service treatment records, 
as well as the in-service diagnosis of schizoid personality 
disorder.  Nevertheless, the examiner concluded that he felt 
that nothing in the service treatment records would indicate 
the presence of psychosis, particularly given that the 
Veteran been carefully monitored during several stays in 
inpatient drug treatment.  The examiner also specifically 
explained his opinion that head injury as described by the 
Veteran was not responsible for his schizophrenia.  
Ultimately, the Board finds the conclusions of this competent 
health care provider to be far more probative than the 
Veteran's lay assertions.

The Board notes in passing that the September 2009 VA 
examiner's finding that the Veteran's current schizophrenia 
did not manifest while in service is consistent with the 
findings of the April 2004 VA examiner, who also reviewed the 
record in detail and found that it was unlikely.  
Significantly, that examiner also relied on the fact that the 
Veteran underwent extensive evaluation while in service, 
which revealed no evidence of such a disorder.  The Board 
notes recognize that this examiner also questioned the 
accuracy of the diagnosis of schizophrenia.  However, this 
was due to the Veteran's long history of drug and alcohol 
abuse, which the examiner found could result in an organic 
psychotic disorder and/or mood disorder.  Nevertheless, as 
discussed above, the Board finds that the greater weight of 
the evidence supports the accuracy of the diagnosis of 
schizophrenia, and despite the discrepancy of these two 
opinions as to the ultimate diagnosis, the April 2004 
examiner's finding the Veteran's current psychiatric disorder 
is less likely related to his in-service complaints does 
provide support for the September 2009 VA examiner's finding.

The Board is cognizant that the April 2004 VA examiner did 
imply that the Veteran's history of a head injury could have 
contributed to his current disability, even if such 
disability did not manifest in service.  However, as will be 
discussed in greater detail below, the Board finds the 
Veteran's report of having sustained such an injury not 
credible.  Thus, any discrepancy between the two VA examiners 
as to that aspect of the Veteran's history is moot.

In this regard, the Board will turn to the Veteran's own 
assertions of having sustained a head injury in service.  
However, the Veteran has repeatedly offered vague and 
contradictory statements as to various aspect of his history.  
For example, the Board notes that the first assertions by the 
Veteran of any grenade-related injuries appear during his 
June 1984 hospitalization, at which time he reported having 
covered a live grenade in order to save fellow soldiers.  He 
provided no detail or information regarding any physical 
injuries sustained at the time of the alleged incident.  
However, he did report having attempted suicide several times 
while on active duty.  During a 1988 hospitalization, he 
reported being treated for nervous problems in service, and 
having been involved in alcohol-related automobile accidents, 
but made no reference to any grenade-related incident.  No 
such event was reported during his August 1990 examination, 
wherein he also denied any alcohol-related problems in 
service.  In June 1993, despite his previous statements 
concerning a history of multiple suicide attempts, the 
Veteran stated that he had never made a serious suicide 
attempt.  During his October 1994 hospitalization, it was 
noted that he described being in close proximity to a grenade 
explosion in service.  It was also noted that, during this 
time, he experienced auditory hallucinations of his sergeant 
telling him to kill himself, and that he began to use alcohol 
to medicate the hallucinations.  However, during  December 
1994 hospitalization contained clinical findings, but it was 
also suggests that in-service stressor noted at that time was 
vague, and may have been an assault or accident of some kind.

While the Veteran did complain during service of problems 
with his sergeant, these complaints were specifically 
attributed at that time to a personality disorder.  No 
reference to any grenade-related incident was noted, and 
there is no record of any treatment for injuries sustained in 
an explosion.  For these reasons, and given the Veteran's 
sometimes vague and often contradictory accounts as to events 
in service that he believes caused his psychiatric problems, 
the Board must conclude that the Veteran's own reports and 
description as to events in service are not credible.  
Consequently, the Board also finds that, to extent any 
examiners or other health care providers have suggested that 
his current disability had its onset in service based solely 
on the Veteran's own reported history, the Board also 
concludes that those findings are not credible.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or that are contradicted by other facts of record); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).

The Board has also considered that, in May 2004, while 
hospitalized at the VAMC for severe injuries to the spine 
following an accidental fall from a roof, the Veteran was 
evaluated by VA psychologist, B.H.  He observed that the 
Veteran's in-service examination findings suggested 
personality disorder, schizoid type, but noted that such a 
profile was also consistent with an Axis I diagnosis on the 
"schizophrenia spectrum."  Accordingly, he opined that, 
given the Veteran's long-standing post-service history of 
schizophrenia spectrum disorders and current symptoms, it was 
more likely than not that he was already experiencing "at 
least prodromal schizophrenia-type symptoms in service."  He 
said that the Veteran's history and symptom profile also 
suggested that his current disorder was more likely a 
function of schizophrenia-type disorder rather than a 
psychosis secondary to traumatic brain injury.  Finally, he 
opined that, although the Veteran had a history of alcohol 
dependence/abuse, it appeared more likely than not that this 
was a function of his effort to self-medicate, and was not 
independently responsible for his schizophrenia spectrum 
symptoms per se.   

However, while this examiner appeared to have reviewed both 
the Veteran's in-service treatment records and recent 
treatment records, and took note of that there were 
suggestions that a past head injury was sustained in 1982 or 
1984, there is no indication that the examiner reviewed or 
had access to the Veteran's actual treatment records from the 
mid-1980's, which are the first records containing clear 
diagnoses of a psychosis.  As the September 2009 VA 
psychiatrist clearly found such records to be very 
significant in rendering his opinion, as the mid-1980's was 
the period in which the examiner found that the schizophrenia 
first manifested, the Board finds the May 2004 VA examiner's 
finding to be of much less probative value, as it is based on 
a less complete view of the Veteran's medical history.

As such, for the reasons and bases set forth above, the Board 
finds that the greater weight of probative evidence 
establishes that the Veteran's current acquired psychiatric 
disorder, which is most appropriately characterized as 
schizophrenia, did not manifest during service or within one 
year of separation from service, and is not otherwise 
causally related to a disease, injury or event in service.

In considering this appeal, the Board has considered that 
there is also some evidence of record to suggest that some of 
his symptomatology may have pre-existed service.  As 
previously discussed, in December 1987, the Veteran reported 
that he had been depressed and contemplating suicide since he 
was six-years old, and said that he had experienced auditory 
hallucinations telling him to kill himself since childhood.  
See treatment records of Dr. Theron Sills, December 1987.  

In this regard, the Board notes that claimants are presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior to service and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (2009).  Only 
those conditions recorded in examination reports can be 
considered as "noted,"  38 C.F.R. § 3.304(b) (2009), and a 
history of the pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions.  Id. § 3.304(b)(1).  See also Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) 
(2009).  The burden is on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
Veteran's disability was both pre-existing and not aggravated 
by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

In this case, the Veteran was found to be psychiatrically 
normal at entry into service, and, thus, presumption of 
soundness applies.  Furthermore, the evidence does not 
otherwise clearly and unmistakably show that a psychiatric 
disorder preexisted service.  As noted above, there is no 
indication in his service induction examination report of any 
pre-existing mental health or personality disorder; the 
Veteran also denied any such history during on the medical 
history report.  Moreover, although there are references in 
the treatment records to various psychological problems 
and/or mood disorders during the Veteran's childhood, a mere 
self-report of symptoms prior to service does not constitute 
clear and unmistakable evidence of a preexisting condition.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding 
that a Veteran's self-report that he had previously suffered 
from "depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was 
found in 38 U.S.C.A § 1111).  Furthermore, the report of the 
September 2009 psychiatrist, who stated that he had reviewed 
the complete medical evidence of record, which, at the time 
of his review, included the December 1987 SSA medical 
treatment records, reflects that the examiner was undoubtedly 
aware of the Veteran claimed childhood history, and 
nevertheless, found no evidence to suggest that he had a 
psychiatric disorder that pre-existed service.  In fact, as 
noted, the psychiatrist clearly found that the first evidence 
of a psychiatric disorder was in the mid-1980s, after years 
of drug and alcohol abuse.  Consequently, the Board concludes 
that the presumption of soundness applies, and thus, the 
claim of service connection for a psychiatric disorder has 
been considered only on a direct basis and a presumptive 
basis.

In addition, the Board does recognize that the Veteran has 
found on several occasions to have a personality disorder in 
service.  Although personality disorders are not diseases or 
injuries within the meaning of the applicable legislation, 
the law does provide that a disease or injury that is 
superimposed over the congenital or developmental defect can 
be service-connected.  

As noted, although the Veteran has argued sustained a head 
injury in service related to a grenade explosion, and he also 
alleged verbal or other forms of abuse from his sergeant, the 
Board has already determined that the Veteran's own 
description of events in service lack credibility, in light 
of his own inconsistent and contradictory reports.  Thus, the 
Veteran's own lay assertions do not constitute credible 
evidence that any personality disorder that exists was 
subject to any superimposed injury or disease in service.

In this regard, although September 2009 VA psychiatrist was 
unwilling to diagnose a personality disorder without having 
personally examined the Veteran, it is clear from the 
psychiatrist's findings that he did not believe that the 
Veteran's current psychiatric disorder was in any way related 
to military service, with the exception that his alcohol 
abuse therein may have placed a role.  As the psychiatrist 
specifically discussed the in-service findings of a schizoid 
personality disorder, the psychiatrist clearly took this 
possibility into account, but, nevertheless, did not conclude 
that his current disability was in any way related to those 
in-service findings.  Consequently, the Board finds that the 
greater weight of credible and probative evidence is against 
finding that any personality disorder that is present was 
subject to any superimposed disease or injury while on active 
duty.

Finally, the Board acknowledges that the September 2009 VA 
examiner did imply that the Veteran's history of years 
alcohol and drug abuse played a significant role in his 
development of a psychosis, to include the abuse that 
occurred while in service.  However, the controlling law 
provides that no compensation shall be paid if the disability 
was the result of the person's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  With respect to alcohol and drug abuse, section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  See 38 U.S.C.A. § 
1131.  Thus, the extent that the psychiatrist suggested that 
his in-service alcohol or drug abuse contributed to his 
current psychiatric disorder, service connection would still 
be precluded.

In summary, the Board finds that the greater weight of 
probative evidence establishes that the Veteran's current 
acquired psychiatric disorder is not causally related to a 
disease, injury or event in service.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


